GAUDIN, Judge.
This is an appeal by John L. Price from the issuance of a preliminary writ of injunction enjoining him from proceeding with construction of facilities to hatch and raise alligators on specified and precisely described real property in St. Charles Parish. We affirm.
Mr. Price’s land is situated in what the trial judge called “downtown Paradis.” It is in close proximity to St. John the Baptist Catholic Church and private residences.
Mr. Price did apply for and receive a permit from the St. Charles Parish planning department to begin construction of a so-called incubator facility. However, he was told by the parish’s planning director, Joseph Binet, not to proceed further without necessary drainage and sewerage permits. The record indicates that at no time did Mr. Price obtain either a permit for waste disposal from the Department of Environmental Quality or a sewerage permit from St. Charles Parish.
St. Charles Parish petitioned for injunc-tive relief, citing the fact that all required permits hadn’t been secured. The district court signed a temporary restraining order then issued the preliminary injunction which is the subject of this appeal. It is quite apparent from the record1 that Mr. Price did not have waste disposal and sew*1353erage permits; consequently, the TRO and preliminary injunction were properly issued.
We remand to the district court for further proceedings with Mr. Price to bear costs of this appeal.
AFFIRMED AND REMANDED FOR FURTHER PROCEEDINGS.

. Mr. Price admitted that he had not obtained waste disposal and sewerage permits.